DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed April 12, 2022 have been entered into the file. Currently claims 1-3, 5, and 9 are amended and claim 4 is cancelled, resulting in claims 1-3 and 5-9 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 9 recite the limitation “such that a fiber orientation direction of a majority of the cellulose fibers is a first direction that is parallel to a surface of the sheet member” and “the first direction forms an angle equal to or less than 45 degrees with respect to a normal line of one of outer surfaces of the fiber structure” (emphasis added). The first limitation requires the first direction to have an angle of 0o with respect to the surface. A line normal to the same surface has an angle of 90o. Therefore the first direction forming an angle of equal to or less than 45o with respect to a normal line of one of the outer surfaces when the surface in the second limitation is the same as the surface in the first limitation results in a first direction having an angle of 45o-90o with respect to the surface (see e.g., the top diagram in FIG. 5 of the instant specification). It is therefore the understanding of the examiner that the “one of outer surfaces” in the second limitation must be a surface different than the “surface” in the first limitation. If the fibers are parallel to a surface as required in claim 1, then it is the understanding of the Examiner that they would be perpendicular to the surfaces that are not parallel to the fibers (see e.g., FIG. 5 of the instant specification). Therefore, when compared to a line normal to the surface which is perpendicular to the fibers, the fibers form a 0o angle with respect to the normal line (see e.g., the middle diagram in FIG. 5 of the instant specification). It is therefore unclear how the angle in the second limitation can be greater than 0o, e.g., 1-45o, as is currently included in claim 1.
Claims 3 and 5-8 are also rejected based on their dependency from claim 1, rejected above.

Claim 5 depends from claim 4 which has been cancelled in the most recent response. The claim is therefore indefinite because it is unclear which claim claim 5 depends from.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koller (US 3085922)1.
With respect to claim 1, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation is a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives, regenerated cellulose, and cotton (col. 4, lines 5-36).
The parallel filamentary pile members 33 are parallel to side surfaces 35 and 36 (col. 6, lines 6-9; Fig. 3). The parallel filamentary pile members 33 also form an angle of 0o with respect to a normal line of the outer face surfaces 34 and 34’ (col. 6, lines 6-9; Fig. 3).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been obvious to the ordinary artisan to try the fibers taught by Koller in order to determine which provides the desired final composite properties such as strength, flexibility, and recyclability.

With respect to claim 2, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and a plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation direction in a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives and regenerated cellulose (col. 4, lines 5-36). The structure is a porous (accommodation space) self-supporting fibrous sheet material (col. 1, lines 10-14).
The parallel filamentary pile members 33 are parallel to side surfaces 35 and 36 (col. 6, lines 6-9; Fig. 3). The parallel filamentary pile members 33 also form an angle of 0o with respect to a normal line of the outer face surfaces 34 and 34’ (col. 6, lines 6-9; Fig. 3).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been obvious to the ordinary artisan to try the fibers taught by Koller in order to determine which provides the desired final composite properties such as strength, flexibility, and recyclability.
The accommodation space being configured to accommodate an article therein defines the accommodation space by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 2. See MPEP 2173.05(g). Koller teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed function because Koller teaches that the fiber material has pores, which are capable of accommodating an article, such as a filler or additive.

With respect to claim 3, Koller teaches all the limitations of claim 1 above. The one of the outer surfaces of the fiber structure being configured to receive an external force applied directly to the one of the outer surfaces of the fiber structure or applied to the one of the outer surfaces of the fiber structure vis an external member defines the one of the outer surfaces by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 3. See MPEP 2173.05(g). Koller teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed function because Koller teaches a sheet with an outer face.

With respect to claim 5, Koller teaches all the limitations of claim 1 above. Koller further teaches the faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (plurality of outer surfaces) (col. 1, lines 68-72). In FIG. 3 it can be seen that the pile members 33 (fibers) are substantially parallelized and oriented towards faces 34 and 34’ (outer surfaces) (FIG. 3; col. 6, lines 6-9). As can be seen in FIG. 3 the first direction of the fibers are perpendicular, i.e., are normal to, the faces (outer surfaces). Therefore, the first direction of the fibers form a 0 degree angle with respect to a normal line of both faces (outer surfaces). As can also be seen in FIG. 3 the faces 34 and 34’ (outer surfaces) are the largest outer surfaces.

With respect to claim 7, Koller teaches all the limitations of claim 1 above. Koller further teaches the self-supporting sheeting may be cemented to one or more suitable backing materials (a material that is different from the cellulose fiber and the crosslinking material) (col. 3, lines 1-5).

With respect to claim 8, Koller teaches all the limitations of claim 1 above. As can be seen in FIG. 3, the composite is in a flat plate structure. As discussed in the rejection of claim 1 above, the structure comprises a selected combination of parallel filamentary structures and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (laminated) (col. 1, lines 24-29). Since the fibers form the first direction and the fibers are part of the fiber structure which forms the flat plate structure, the first direction necessarily is a direction included in a plane of the first plate structure.

With respect to claim 9, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation direction is a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives and regenerated cellulose (col. 4, lines 5-36). The structure is a porous (accommodation space) self-supporting fibrous sheet material (col. 1, lines 10-14). The pores are necessarily defined by surfaces. In the method of making the sheeting, a block of parallel fibers is formed which is then impregnated with the desired binder and the sheets of the parallel fibers (plurality of combinations of fiber structures) are cut from the block (col. 2, lines 55-72). The desired angle of the filamentary structures may be achieved by varying the angle of the cut or by placing the strips in the mold at an angle (col. 2, lines 55-72).
The parallel filamentary pile members 33 are parallel to side surfaces 35 and 36 (col. 6, lines 6-9; Fig. 3). The parallel filamentary pile members 33 also form an angle of 0o with respect to a normal line of the outer face surfaces 34 and 34’ (col. 6, lines 6-9; Fig. 3).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been obvious to the ordinary artisan to try the fibers taught by Koller in order to determine which provides the desired final composite properties such as strength, flexibility, and recyclability.
The accommodation space being configured to accommodate an article therein defines the accommodation space by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 9. See MPEP 2173.05(g). Koller teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed function because Koller teaches that the fiber material has pores, which are capable of accommodating an article, such as a filler or additive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (US 3085922)2 as applied to claim 1 above, and further in view of Biesalski (US 2016/0130412)1.
With respect to claim 6, Koller teaches all the limitations of claim 1 above.
Biesalski teaches a fiber mat reinforced resin composite comprising a reinforcing constituent of fibers in the form of at least one mat embedded within a resin matrix (paragraph [0001]). The resin matrix comprises thermoset resin (first resin) and lignin (second resin) crosslinked with a curing agent and the fibers are natural fibers (paragraph [0010]). The fibers can be oriented or non-oriented in the mat (paragraph [0011]). The natural fibers are wood fibers, preferably cellulose fibers including cotton (paragraph [0014]). An advantage of the invention is that a fiber mat reinforced resin composite with increased ratio of bio-based materials compared to traditional composites can be produced (paragraph [0051]). Additionally, the use of lignin in the resin matrix has a beneficial effect on the compatibility of the epoxy resin with the natural fibers (paragraph [0053]). Furthermore, the fiber mat can be disposed of by burning whereby no waste material will remain from the composite because the natural fibers and the resin matrix will burn without leaving any waste material (paragraph [0055]).
Since both Koller and Biesalski teach oriented fiber resin composites comprising cellulose fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Koller to be the epoxy resin (first resin) and lignin (second resin) binder of Biesalski in order to provide a composite with an increased ratio of bio-based materials which bonds well to the cellulose fibers due to the presence of the lignin and can be disposed by burning without leaving any waster material.

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on April 12, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 12, 2022.

Response – Claim Rejections 35 USC §102/103
Applicant’s arguments filed April 12, 2022 have been fully considered but they are not persuasive.
On pages 9-13 and 11-12 of the response Applicant submits that as clearly seen in FIG. 3 of the Koller patent the pile members 33 are parallel to each other and oriented perpendicularly to two surfaces of the sheet. Therefore Applicant concludes the Koller patent discloses a structure that is opposite from the claimed structure.
The Examiner respectfully disagrees. As discussed in the rejections above, The parallel filamentary pile members 33 are parallel to side surfaces 35 and 36 (Koller; col. 6, lines 6-9; Fig. 3). The parallel filamentary pile members 33 also form an angle of 0o with respect to a normal line of the outer face surfaces 34 and 34’ (Koller; col. 6, lines 6-9; Fig. 3). Claim 1 states that the first direction is parallel to a surface of the sheet member. The specific surface is not claimed. Koller teaches fibers parallel to a side surface, and thus reads on the claimed limitation.
It is noted that Applicant appears to be inferring that claim 1 requires the fibers to be parallel to a “largest” surface. As discussed above the scope of claim 1 is not as narrow as Applicant alleges, however, based on the understanding of the claim 1 by the Examiner, this interpretation potentially raises concerns with claim 5. Claim 5 limits the one of the outer surfaces to be a largest outer surface. In claim 1 the first direction forms an angle of equal to or less than 45 degrees with respect to a normal line of one of outer surfaces of the fiber structure. Therefore claim 5 further limits the surface where the first direction forms an angle of equal to or less than 45 degrees with respect to a normal line of one of the outer surfaces to be the largest outer surface, not the surface with which the first direction is parallel as appears to be alleged by Applicant. As discussed in the 112b rejection above, both surfaces in claim 1 cannot be the largest outer surface because a first direction that is parallel to the largest outer surface is necessarily perpendicular to a normal line of the same largest outer surface, which does not meet the requirement of 45 degrees or less in claim 1 (see e.g., the top diagram in FIG. 5 of the instant specification).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented